United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3184
                                  ___________

Steven E. Uhr,                           *
                                         *
              Plaintiff - Appellant,     *
                                         *   Appeal from the United States
       v.                                *   District Court for the
                                         *   District of Minnesota.
Responsible Hospitality Institute, Inc.; *
Jim Peters; Diageo North America, Inc.; *      [UNPUBLISHED]
Gary Zizka; American Beverage            *
Licensees, Inc.; John D. Bodnivich;      *
Distilled Spirits Council of the United *
States, Inc.; Wine and Spirits Whole- *
salers of America, Inc.; International   *
Downtown Association; Applebee's         *
International, Inc.; Famous Dave's of    *
America, Inc.; Chili's of Minnesota,     *
Inc.; Luby's Fuddruckers Restaurants, *
LLC; Prudential Financial, Inc.;         *
Citibank, N.A.; Richard A. Yoast;        *
James F. Mosher; Robert Bruininks;       *
National Beer Wholesalers Association; *
Richard Lyshek; Rick Petri,              *
                                         *
              Defendants - Appellees,    *
                                         *
Jay Wanserski,                           *
                                         *
              Defendant.                 *
                                   ___________

                             Submitted: May 15, 2012
                                Filed: July 17, 2012
                                 ___________

Before RILEY, Chief Judge, SMITH and COLLOTON, Circuit Judges.
                               ___________

PER CURIAM.

       Steven E. Uhr appeals pro se from a final order entered in the United States
District Court1 for the District of Minnesota granting the 22 named defendants'
motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). In his
second amended complaint, Uhr alleged that the defendants engaged in a nationwide
price-fixing conspiracy to eliminate happy hours and other drink specials. According
to Uhr, the defendants' alleged acts gave rise to claims under the Sherman Act, 15
U.S.C. § 1, and the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. § 1962(c). The district court concluded that the second amended complaint
failed to properly allege the existence of a conspiracy or any predicate acts of
racketeering activity. Having carefully reviewed the record and the applicable legal
principles, we find no error in the district court's disposition of this matter.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47(B).
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-